DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 12/28/2020.

Claim Status
Claims 7, 11, 14-18 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 12/28/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson, US 2018/0278467 in view of Hakola, US 2018/0227887.

For claim 7. John Wilson teaches: A terminal (John Wilson, fig 6, paragraph 74-77, UE 115; also see fig 8-11, paragraph 82-106, 167-170 for more details about the UE which includes transmitter, receiver, processor) comprising: 
receiver that receives configuration information for monitoring a downlink (DL) control channel; (John Wilson, paragraph 39, “In some cases, the base station may indicate to the UE that it transmits PDCCH using ports that are QCL with a downlink CSI-RS/SS port set”; more details in fig 6, paragraph 74-77, “At 610, base station 105-d may identify antenna ports for a transmit beam, and for CSI-RS/SS transmissions. In some cases, the antenna ports may be identified for an uplink beam, and one or more CSI-RS/SS ports may be identified for downlink CSI-RS/SS transmissions to the UE 115-e. At 615 the base station 105-d may transmit a configuration to the UE 115-e.”)
and a processor that detects a beam failure based on quality of a signal included in a set of detection signal resources determined based on the configuration information, (John Wilson, paragraph 
wherein when the beam failure is detected, the processor controls to transmit an element indicating a beam failure detection. (John Wilson, fig 6, paragraph 76-77, “In the event that the UE 115-e identifies a transmit beam failure, a beam recovery message may be transmitted to the base station 105-d at 640 and a beam recovery procedure may be initiated. The beam recovery procedure may include a link reconfiguration between the UE 115-e and the base station 105-d. For example, a UE 115-e may be configured with a set of resource configurations which include active beams, and a set of CSI-
John Wilson doesn’t teach that the element is a Medium Access Control Control Element (MAC CE).
Hakola from the same or similar fields of endeavor teaches: the element is a Medium Access Control Control Element (MAC CE). (Hakola, fig 5, paragraph 50-56, “The BSI report is to be transmitted in the NR/5G system using either the uplink control channel (NR-PUCCH) or the uplink data channel (NR-PUSCH)… In this regard for the remainder of the FIG. 5 example the UE initiates the beam recovery 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hakola into John Wilson, since John Wilson suggests a technique for UE to communicate a beam recovery message uplink when a beam failure is identified, and Hakola suggests the beneficial way of communicating such message using uplink resources such as PUCCH, PUSCH, PRACH, MAC CE since those are well-known resources for communicating information uplink (Hakola, fig 5, paragraph 50-56) thus using them would ease implementation and improve compatibility in the analogous art of communication.

For claim 11. John Wilson teaches: A radio communication method for a terminal, comprising:
receiving configuration information for monitoring a downlink (DL) control channel; (John Wilson, paragraph 39, “In some cases, the base station may indicate to the UE that it transmits PDCCH using ports that are QCL with a downlink CSI-RS/SS port set”; more details in fig 6, paragraph 74-77, “At 610, base station 105-d may identify antenna ports for a transmit beam, and for CSI-RS/SS transmissions. In some cases, the antenna ports may be identified for an uplink beam, and one or more CSI-RS/SS ports may be identified for downlink CSI-RS/SS transmissions to the UE 115-e. At 615 the base station 105-d may transmit a configuration to the UE 115-e.”)
and detecting a beam failure based on quality of a signal included in a set of detection signal resources determined based on the configuration information; (John Wilson, paragraph 39, “The UE can measure the CSI-RS/SS port set associated with PDCCH and identify a beam failure via the measurements. In some cases, measurements may be compared against a threshold value and a beam failure determined based on the comparison. A threshold value may include an energy level threshold, a reference signal received power (RSRP) threshold, a reference signal received quality (RSRQ) threshold, a reference signal-signal to interference plus noise ratio (RS-SINR), a PDCCH block error rate (BLER) threshold, or the like. For example, a beam failure may be determined if a measured energy associated with the CSI-RS port set is below an energy threshold (e.g., 0 decibel or 5 decibel). A beam failure may occur if the PDCCH BLER exceeds a radio link monitoring default BLER threshold or a BLER threshold determined based on, e.g., a specific aggregation level, a DCI format, or the like.”; more details in fig 6, paragraph 76-77, “The base station 105-d may transmit downlink transmit beam at 620, and may also transmit CSI-RS/SS transmissions at 625, each transmitted using the configured antenna ports. The UE 115-e, at block 630, may perform measurements on the received CSI-RS/SS transmissions. Such measurements may be, for example, reference signal measurements that may be used to determine a signal quality value for the downlink transmit beam transmitted at 620. The UE 115-e, at block 635, may identify a beam failure based on the measurements. In some cases, the UE 115-e may compare a signal quality value against a threshold value, and if the signal quality value does not meet or exceed the threshold, a transmit beam failure of the downlink transmit beam transmitted at 620 may be identified.”)
and controlling, when the beam failure is detected, to transmit an element indicating a beam failure detection. (John Wilson, fig 6, paragraph 76-77, “In the event that the UE 115-e identifies a transmit beam failure, a beam recovery message may be transmitted to the base station 105-d at 640 and a beam recovery procedure may be initiated. The beam recovery procedure may include a link 
John Wilson doesn’t teach that the element is a Medium Access Control Control Element (MAC CE).
Hakola from the same or similar fields of endeavor teaches: the element is a Medium Access Control Control Element (MAC CE). (Hakola, fig 5, paragraph 50-56, “The BSI report is to be transmitted 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hakola into John Wilson, since John Wilson suggests a technique for UE to communicate a beam recovery message uplink when a beam failure is identified, and Hakola suggests the beneficial way of communicating such message using uplink resources such as PUCCH, PUSCH, PRACH, MAC CE since those are well-known resources for communicating information uplink (Hakola, fig 5, paragraph 50, 54-55) thus using them would ease implementation and improve compatibility in the analogous art of communication.

For claim 14. John Wilson and Hakola disclose all the limitations of claim 7, and Hakola further teaches: wherein when the beam failure is detected, the processor controls to transmit the MAC CE using a Physical Uplink Shared Channel (PUSCH) that is scheduled by downlink control information in response to a scheduling request. (Hakola, fig 5, paragraph 50-56, “The BSI report is to be transmitted in the NR/5G system using either the uplink control channel (NR-PUCCH) or the uplink data channel (NR-PUSCH)… In this regard for the remainder of the FIG. 5 example the UE initiates the beam recovery 

For claim 15. John Wilson and Hakola disclose all the limitations of claim 7, and John Wilson and Hakola further teach: wherein the MAC CE (Hakola, fig 5, paragraph 50-56, “The BSI report is to be transmitted in the NR/5G system using either the uplink control channel (NR-PUCCH) or the uplink data channel (NR-PUSCH)… In this regard for the remainder of the FIG. 5 example the UE initiates the beam recovery procedure by sending a beam status report to the gNB indicating the blocked beam or beams, which will itself trigger the gNB to provide the UE with a new beam configuration. Block 516 has the UE checking whether it has a preconfigured uplink resource such as a PUCCH corresponding to any of the non -blocked beams for transmitting beam status information (BSI) within some predefined future 

For claim 16. John Wilson and Hakola disclose all the limitations of claim 14, and John Wilson and Hakola further teach: wherein the MAC CE (Hakola, fig 5, paragraph 50-56, “The BSI report is to be transmitted in the NR/5G system using either the uplink control channel (NR-PUCCH) or the uplink data channel (NR-PUSCH)… In this regard for the remainder of the FIG. 5 example the UE initiates the beam recovery procedure by sending a beam status report to the gNB indicating the blocked beam or beams, which will itself trigger the gNB to provide the UE with a new beam configuration. Block 516 has the UE checking whether it has a preconfigured uplink resource such as a PUCCH corresponding to any of the non -blocked beams for transmitting beam status information (BSI) within some predefined future period of Y time units (Y is a positive integer). In other examples the uplink resource can be a PRACH, or a medium access control (MAC) CE signalled on higher layers. If yes then the FIG. 5 flow proceeds to block 518 where the UE transmits the scheduled BSI report to include information such as measurement results on the beam or beams that were declared blocked at block 512.”) indicates CSI-RS resource ID to show a CSI-RS resource associated with a candidate beam. (John Wilson, fig 6, paragraph 76-77, “In the event that the UE 115-e identifies a transmit beam failure, a beam recovery message may be transmitted to the base station 105-d at 640 and a beam recovery procedure may be initiated. The beam 

For claim 17. John Wilson teaches: A base station (John Wilson, fig 6, paragraph 74-77, base station 105; also see fig 15, paragraph 127-134, 167-170 for more details about base station which includes transmitter, receiver, processor) comprising: 
a transmitter that transmits configuration information for monitoring a downlink (DL) control channel to a terminal; (John Wilson, paragraph 39, “In some cases, the base station may indicate to the UE that it transmits PDCCH using ports that are QCL with a downlink CSI-RS/SS port set”; more details in fig 6, paragraph 74-77, “At 610, base station 105-d may identify antenna ports for a transmit beam, and for CSI-RS/SS transmissions. In some cases, the antenna ports may be identified for an uplink beam, and one or more CSI-RS/SS ports may be identified for downlink CSI-RS/SS transmissions to the UE 115-e. At 615 the base station 105-d may transmit a configuration to the UE 115-e.”)
and a receiver that receives from the terminal an element indicating a beam failure detection, (John Wilson, fig 6, paragraph 76-77, “In the event that the UE 115-e identifies a transmit beam failure, a beam recovery message may be transmitted to the base station 105-d at 640 and a beam recovery procedure may be initiated. The beam recovery procedure may include a link reconfiguration between the UE 115-e and the base station 105-d. For example, a UE 115-e may be configured with a set of resource configurations which include active beams, and a set of CSI-RS resource configurations which includes candidate beams, and/or a set of SS/PBCH block indexes by a higher layer parameter (e.g., Candidate-Beam-RS-Identification-Resource) for radio link quality measurements on a serving cell, e.g., the base station 105-d. The UE 115-e may perform the radio link quality measurements on all of the active and candidate beams against thresholds configured by higher layers (e.g., a higher layer parameter Q-thresholds-RLC). Based on the radio link quality measurements, the UE 115-e may request 
wherein a beam failure is detected by the terminal based on quality of a signal included in a set of detection signal resources determined based on the configuration information. (John Wilson, paragraph 39, “The UE can measure the CSI-RS/SS port set associated with PDCCH and identify a beam failure via the measurements. In some cases, measurements may be compared against a threshold value and a beam failure determined based on the comparison. A threshold value may include an energy level threshold, a reference signal received power (RSRP) threshold, a reference signal received quality (RSRQ) threshold, a reference signal-signal to interference plus noise ratio (RS-SINR), a PDCCH block error rate (BLER) threshold, or the like. For example, a beam failure may be determined if a measured energy associated with the CSI-RS port set is below an energy threshold (e.g., 0 decibel or 5 decibel). A beam failure may occur if the PDCCH BLER exceeds a radio link monitoring default BLER threshold or a BLER threshold determined based on, e.g., a specific aggregation level, a DCI format, or the like.”; more 
John Wilson doesn’t teach that the element is a Medium Access Control Control Element (MAC CE).
Hakola from the same or similar fields of endeavor teaches: the element is a Medium Access Control Control Element (MAC CE). (Hakola, fig 5, paragraph 50-56, “The BSI report is to be transmitted in the NR/5G system using either the uplink control channel (NR-PUCCH) or the uplink data channel (NR-PUSCH)… In this regard for the remainder of the FIG. 5 example the UE initiates the beam recovery procedure by sending a beam status report to the gNB indicating the blocked beam or beams, which will itself trigger the gNB to provide the UE with a new beam configuration. Block 516 has the UE checking whether it has a preconfigured uplink resource such as a PUCCH corresponding to any of the non -blocked beams for transmitting beam status information (BSI) within some predefined future period of Y time units (Y is a positive integer). In other examples the uplink resource can be a PRACH, or a medium access control (MAC) CE signalled on higher layers. If yes then the FIG. 5 flow proceeds to block 518 where the UE transmits the scheduled BSI report to include information such as measurement results on the beam or beams that were declared blocked at block 512.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hakola into John Wilson, since John Wilson suggests a technique for UE to communicate a beam recovery message uplink when a beam failure is identified, and Hakola suggests the beneficial way of communicating such message using uplink resources such as PUCCH, PUSCH, PRACH, MAC CE since those are well-known resources for communicating information uplink (Hakola, fig 5, paragraph 50-56) thus using them would ease implementation and improve compatibility in the analogous art of communication.

For claim 18. John Wilson teaches: A system (John Wilson, fig 6, paragraph 74-77) comprising: 
a terminal (John Wilson, fig 6, paragraph 74-77, UE 115; also see fig 8-11, paragraph 82-106, 167-170 for more details about the UE which includes transmitter, receiver, processor) that comprises: 
a receiver of the terminal that receives configuration information for monitoring a downlink (DL) control channel; (John Wilson, paragraph 39, “In some cases, the base station may indicate to the UE that it transmits PDCCH using ports that are QCL with a downlink CSI-RS/SS port set”; more details in fig 6, paragraph 74-77, “At 610, base station 105-d may identify antenna ports for a transmit beam, and for CSI-RS/SS transmissions. In some cases, the antenna ports may be identified for an uplink beam, and one or more CSI-RS/SS ports may be identified for downlink CSI-RS/SS transmissions to the UE 115-e. At 615 the base station 105-d may transmit a configuration to the UE 115-e.”)
and a processor that detects a beam failure based on quality of a signal included in a set of detection signal resources determined based on the configuration information, (John Wilson, paragraph 39, “The UE can measure the CSI-RS/SS port set associated with PDCCH and identify a beam failure via the measurements. In some cases, measurements may be compared against a threshold value and a beam failure determined based on the comparison. A threshold value may include an energy level threshold, a reference signal received power (RSRP) threshold, a reference signal received quality 
wherein when the beam failure is detected, the processor controls to transmit an element indicating a beam failure detection; (John Wilson, fig 6, paragraph 76-77, “In the event that the UE 115-e identifies a transmit beam failure, a beam recovery message may be transmitted to the base station 105-d at 640 and a beam recovery procedure may be initiated. The beam recovery procedure may include a link reconfiguration between the UE 115-e and the base station 105-d. For example, a UE 115-e may be configured with a set of resource configurations which include active beams, and a set of CSI-RS resource configurations which includes candidate beams, and/or a set of SS/PBCH block indexes by a higher layer parameter (e.g., Candidate-Beam-RS-Identification-Resource) for radio link quality measurements on a serving cell, e.g., the base station 105-d. The UE 115-e may perform the radio link quality measurements on all of the active and candidate beams against thresholds configured by higher 
and a base station (John Wilson, fig 6, paragraph 74-77, base station 105; also see fig 15, paragraph 127-134, 167-170 for more details about base station which includes transmitter, receiver, processor) that comprises: 
a transmitter that transmits the configuration information to the terminal; (John Wilson, paragraph 39, “In some cases, the base station may indicate to the UE that it transmits PDCCH using ports that are QCL with a downlink CSI-RS/SS port set”; more details in fig 6, paragraph 74-77, “At 610, base station 105-d may identify antenna ports for a transmit beam, and for CSI-RS/SS transmissions. In some cases, the antenna ports may be identified for an uplink beam, and one or more CSI-RS/SS ports may be identified for downlink CSI-RS/SS transmissions to the UE 115-e. At 615 the base station 105-d may transmit a configuration to the UE 115-e.”)
and a receiver of the base station that receives from the terminal the element. (John Wilson, fig 6, paragraph 76-77, “In the event that the UE 115-e identifies a transmit beam failure, a beam recovery message may be transmitted to the base station 105-d at 640 and a beam recovery procedure may be initiated. The beam recovery procedure may include a link reconfiguration between the UE 115-e and the base station 105-d. For example, a UE 115-e may be configured with a set of resource configurations which include active beams, and a set of CSI-RS resource configurations which includes candidate beams, and/or a set of SS/PBCH block indexes by a higher layer parameter (e.g., Candidate-Beam-RS-Identification-Resource) for radio link quality measurements on a serving cell, e.g., the base station 105-d. The UE 115-e may perform the radio link quality measurements on all of the active and candidate beams against thresholds configured by higher layers (e.g., a higher layer parameter Q-thresholds-RLC). Based on the radio link quality measurements, the UE 115-e may request a radio link reconfiguration to the base station 105-d. For example, if the radio link quality measurement is below a threshold, the UE transmits to the base station 105-d a RACH including the radio link reconfiguration request and an index of a QCL configuration of a new beam on a configured RACH resource (e.g., an SS Block 7). Then, the UE 115 monitors PDCCH, within a window configured by higher layer parameter (e.g., Beamfailure-recovery-request-window) according to antenna port quasi-collocation with the index of the new beam.”; also see paragraph 65, “The UE 115-b may then initiate a beam recovery of the failed beam via, for example, SR resources 320. Alternatively, the UE 115-b may send a report to the base station 105, including the measurements of the PDCCH transmission beam having the good signal strength, or indicate that the PDCCH transmission beam having the good signal strength is still active. It will be understood that the examples discussed here are provided for discussion and illustration purposes, and that various other options may be used by the UE 115-b to determine which beam of a set of beams failed, and that various options for signaling the identified beam may be used (e.g., reporting of channel quality for different beams, etc.).”)
John Wilson doesn’t teach that the element is a Medium Access Control Control Element (MAC CE).
Hakola from the same or similar fields of endeavor teaches: the element is a Medium Access Control Control Element (MAC CE). (Hakola, fig 5, paragraph 50-56, “The BSI report is to be transmitted in the NR/5G system using either the uplink control channel (NR-PUCCH) or the uplink data channel (NR-PUSCH)… In this regard for the remainder of the FIG. 5 example the UE initiates the beam recovery procedure by sending a beam status report to the gNB indicating the blocked beam or beams, which will itself trigger the gNB to provide the UE with a new beam configuration. Block 516 has the UE checking whether it has a preconfigured uplink resource such as a PUCCH corresponding to any of the non -blocked beams for transmitting beam status information (BSI) within some predefined future period of Y time units (Y is a positive integer). In other examples the uplink resource can be a PRACH, or a medium access control (MAC) CE signalled on higher layers. If yes then the FIG. 5 flow proceeds to block 518 where the UE transmits the scheduled BSI report to include information such as measurement results on the beam or beams that were declared blocked at block 512.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hakola into John Wilson, since John Wilson suggests a technique for UE to communicate a beam recovery message uplink when a beam failure is identified, and Hakola suggests the beneficial way of communicating such message using uplink resources such as PUCCH, PUSCH, PRACH, MAC CE since those are well-known resources for communicating information uplink (Hakola, fig 5, paragraph 50-56) thus using them would ease implementation and improve compatibility in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KHOA HUYNH/Primary Examiner, Art Unit 2462